       Case 1:17-cv-03139-LGS-SDA Document 459 Filed 11/19/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  JAMES CONTANT, et al.,

                     Plaintiffs,                        Case No. 17-cv-3139-LGS
  v.
                                                        (related to No. 13-cv-7789-LGS)
  BANK OF AMERICA
  CORPORATION, et al.,                                  ECF CASE

                     Defendants.




         X X X X X X X FINAL JUDGMENT AWARDING SERVICE AWARDS TO THE
       [PROPOSED]
                         SETTLEMENT CLASS REPRESENTATIVES

        This Court, having considered Plaintiffs’ Motion for Award of Attorneys’ Fees,

Reimbursement of Litigation Expenses, and Service Awards for Class Representatives, having

held a fairness hearing on November 19, 2020, having considered all of the submissions and

arguments with respect to the motion, and having ruled on the motion, Orders as follows:

        1.     The Court awards to Settlement Class Representatives James Contant, Sandra

Lavender, Victor Hernandez, Martin-Han Tran, FX Primus Ltd., Carlos Gonzalez, Ugnius

Matkus, Charles G. Hitchcock III, Jerry Jacobson, Tina Porter, and Paul Vermillion, service

awards of $5,000 each, or a total of $55,000, to compensate the Settlement Class Representatives

for their efforts and personal time spent advancing the litigation on behalf of the Classes. Service

awards shall be paid from the Settlement Fund to Class Counsel to be distributed to the

Settlement Class Representatives.
      Case 1:17-cv-03139-LGS-SDA Document 459 Filed 11/19/20 Page 2 of 2




       2.      Without affecting the finality of this Order in any respect, this Court reserves

jurisdiction over any matters related to or ancillary to this Order.

       3.      Finding that there is no just reason for delay, this Order shall constitute a final

judgment pursuant to Federal Rule of Civil Procedure 54(b). The Clerk of the Court is directed to

enter this Order on the docket.


So Ordered.

Dated: November 19, 2020
       New York, New York




                                                  2
